Citation Nr: 1453635	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was presented to reopen the claim for service connection for right ear hearing loss.

2.  Whether new and material evidence was presented to reopen the claim for service connection for hypertension.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; D.L.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1974 to July 1976 and September 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the Veteran's claims, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 1987 rating decision most recently denied the claim for service connection for right ear hearing loss, citing lack of evidence of in-service incurrence or continuity of symptomatology since service.  The Veteran was notified of his appellate rights but did not perfect his appeal.

2.  A March 2012 private treatment record contains a medical nexus opinion regarding the Veteran's right ear hearing loss that relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating, the claim for service connection for right ear hearing loss.

3.  A June 1989 rating decision most recently denied the claim for service connection for hypertension, citing lack of evidence of a diagnosis of hypertension in service or within a presumptive period.  The Veteran was notified of his appellate rights but did not perfect his appeal.

4.  During his July 2014 videoconference hearing the Veteran presented testimony regarding the continuity and treatment of his symptoms that relates to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for hypertension.

5.  The Veteran's right ear hearing loss did not begin in service or manifest within a presumptive period and is not etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  New and material evidence was received since an August 1987 rating decision and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was received since a June 1989 rating decision and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice in September 2009.  

VA also satisfied its duty to assist the appellant in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private treatment records with the claims file.  As the Veteran has not identified any evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain a medical examination or opinion when required.  VA provided examinations addressing the Veteran's claims in March 2010 and obtained addendum opinions in May 2011.  The examinations and opinions are adequate, as the examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of the pertinent disability, and included clear conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the appellant will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

A.  New and material evidence.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

An August 1987 rating decision most recently denied the claim for service connection for right ear hearing loss, citing lack of evidence of in-service incurrence or continuity of symptomatology since service.  The Veteran was notified of his appellate rights but did not perfect his appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2014).  In August 2009, he filed a new claim for service connection for right ear hearing loss.  A March 2012 private treatment record contains a medical nexus opinion that the Veteran's right ear sensorineural hearing loss was directly caused by in-service exposure to loud noise.

A June 1989 rating decision most recently denied the claim for service connection for hypertension, citing lack of evidence of a diagnosis of hypertension in service or within a presumptive period.  (The initial claim was denied in the August 1987 rating decision).  The Veteran was notified of his appellate rights but did not perfect his appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302.  In August 2009, he filed a new claim for service connection for hypertension.  During his July 2014 videoconference hearing he reported that he had continued having high blood pressure after service but was able to control it using diet and exercise until he had to seek medical treatment in 1989.  See Transcript of Record p. 10.

The March 2012 private nexus opinion and the Veteran's July 2014 testimony contain new and material evidence that relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating the claims for service connection for right ear hearing loss and hypertension. 

B.  Right ear hearing loss.

The Veteran contends that he has right ear hearing loss due to exposure to aircraft engines and hydraulics during his service as an aircraft maintenance technician.  See March 2010 VA Audio Examination.

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a disability for VA purposes when one auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or when Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a), such as an organic disease of the nervous system, was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA treatment records reveal that the Veteran has right ear hearing loss for VA purposes and in-service exposure to acoustic trauma is conceded.  See June 2014 VA Treatment Records (showing puretone thresholds of 40 decibels at 3,000 and 4,000 Hertz).  

The March 2010 VA audiology examiner reviewed the claims file and examined the Veteran and opined in a May 2011 addendum that his right ear hearing loss was less likely than not caused by or a result of military noise exposure.  The rationale was that the Veteran's hearing was normal at enlistment and a separation audiogram revealed only slight threshold shifts of 10 decibels or less at isolated frequencies that were still within the normal hearing ranges and a 2005 Institute of Medicine study on the Military and Noise Exposure found no scientific evidence to support delayed onset of noise-induced hearing loss.  

The record also contains a March 2012 opinion from private physician Dr. Anderson that the Veteran's right ear hearing loss was caused by or a result of loud noise exposure such as jet aircraft engines and carrier deck noise.  The rationale was that acoustic trauma can damage the hearing organ in the ear, causing sensorineural hearing loss.  

As the March 2010 VA examiner reviewed the Veteran's claims file, including his in-service audiograms, and Dr. Anderson indicated that he did not review the Veteran's in-service records, the Board gives more probative weight to the opinion of the March 2010 VA examiner.  Nieves-Rodriguez, 22 Vet. App. at 304 ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.").  Further, the Board notes that the record shows no right ear hearing loss for VA purposes during the March 2010 VA examination conducted years after service.  No audiogram accompanied the March 2012 private opinion.

While the Veteran believes he currently has right ear hearing loss that had its onset during service or within a presumptive period or is etiologically related to in-service acoustic trauma, he is not competent to provide a diagnosis in this case, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease). 

Consequently, the competent, credible, and probative evidence of record weighs against granting service connection for right ear hearing loss.





							(Continued on the next page)

ORDER

New and material evidence was received and the claim for service connection for right ear hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence was received and the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

Service connection for right ear hearing loss is denied.


REMAND

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The March 2010 VA hypertension examiner appeared to base the May 2011 addendum nexus opinion primarily on the absence of medical treatment records from 1980 to 1989; however, during his July 2014 videoconference hearing, the Veteran reported that at discharge he was told to follow-up regarding his blood pressure but had been able to take care of it himself using diet and exercise until 1989 when he began getting shaky and dizzy.  See Transcript of Record pp. 9-11; see also April 2014 Statement (reporting that he was able to control his blood pressure using diet and exercise after discharge).  

The VA examiner was not free to disregard the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the March 2010 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's hypertension.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  

The examiner should review this Remand and the claims file and provide an opinion regarding whether it at least as likely as not (i.e., a greater than 50 percent probability) that the Veteran's hypertension was incurred or aggravated in service, manifested to a compensable degree within one year after his separation from service, or is otherwise etiologically related to an in-service injury, event, or disease.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See Transcript of Record pp. 9-11 (reporting that at discharge he was told to follow-up regarding his blood pressure but had been able to take care of it himself using diet and exercise until 1989 when he began getting shaky and dizzy); April 2014 Statement (reporting that he was able to control his blood pressure using diet and exercise after discharge).  

Please provide the basis for any diagnosis and a complete rationale or medical explanation for any opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Then, after undertaking any further indicated development, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


